Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions “Financial Highlights” in the Prospectuses and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in the Statements of Additional Information and to the incorporation by reference in Post-Effective Amendment Number 52 to the Registration Statement of Cash Account Trust (Form N-1A, No. 033-32476) of our reports dated June 22, 2015 on the financial statements and financial highlights of Tax-Exempt Portfolio and Government & Agency Securities Portfolio (two of the Funds comprising Cash Account Trust), included in each Fund’s Annual Report for the fiscal year ended April 30, 2015. /s/ ERNST & YOUNG LLP Boston, Massachusetts July 27, 2015
